Citation Nr: 0903450	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chondromalacia of 
the left knee. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability to include as secondary to a left knee disability.   

3. Entitlement to service connection for arthritis of the 
hips secondary to a left knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1950 to July 1953 and from September 1955 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Board remanded the case for further 
development.  

On the claim of service connection for a low back disability, 
where as here service connection has been previously denied 
by the RO in a rating decision in August 1995, a subsequent 
claim of service connection for the same disability may not 
be considered on the merits unless new and material evidence 
has been presented.  It is the Board's jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined is not relevant. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  For this 
reason, the Board has styled the claim to reflect that 
finality had attached to the previous denial of the claim by 
the RO in a rating decision in August 1995. 

Before deciding the claim of service connection for a low 
back disability to include as secondary to a service-
connected disability on the merits and the claim of service 
connection for arthritis of the hips to include as secondary 
to a service-connected disability, the claims are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Chondromalacia of the left knee is affirmatively shown to 
have had onset during service. 

2. In a rating decision, dated in August 1995, the RO denied 
the veteran's application to reopen the claim of service 
connection for a low back disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination.

3. The additional evidence presented since the rating 
decision by the RO in August 1995 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.  


CONCLUSIONS OF LAW

1. Chondromalacia of the left knee was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(b) (2008).  

2. The rating decision of August 1995 by the RO, denying the 
application to reopen the claim of service connection for low 
back disability, became final. 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).

3. The additional evidence presented since the rating 
decision by the RO in August 1995, denying the claim of 
service connection for a low back disability, is new and 
material, and the claim of service connection for a low back 
disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a low back disability, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary.

On the claim of service connection for the left knee, the RO 
provided pre-adjudication and post-adjudication VCAA notice 
by letters, dated in August 2004, in March 2006, and in June 
2008.  The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim, except a claim for 
secondary service connection, and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim). 

To the extent, the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As the veteran was not notified of the type of evidence to 
substantiate the claim of secondary service connection, the 
VCAA notice was deficient.  As the claim of service 
connection for chondromalacia of the left knee is granted, 
the veteran has not been prejudiced by the limited content 
error. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA and private treatment records, and afforded 
the veteran VA examinations and obtained VA medical opinions.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim of 
service connection for a left knee disability is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Knee Disability

Factual Background 

The service treatment records show that in July 1953 the 
veteran complained of left knee pain, and the examination of 
the lower extremities was normal.  

In February 1966 in Vietnam, while on a combat mission, the 
veteran jumped about 4 to 5 feet from a hovering helicopter 
and sustained fractures of the right talus, the right fibular 
head, and the right tibial plateau. 

In March 1968, the veteran complained of left leg pain, which 
was attributed to the way he shifted his weight from his 
right leg. 

In June 1971, bone shavings from the left patella were 
pathologically compatible with chondromalacia. 

On retirement examination, the veteran gave a history of knee 
trouble.  The examiner noted a right knee injury in 1966.  
There was no diagnosis of a left knee disability. 

After service on VA examination in February 1973, there was 
no left knee complaint.  The veteran walked without a limp in 
either the right knee or right ankle.  

In a rating decision in March 1973, the RO granted service 
connection for residuals of fractures of the right talus, 
right fibula, and right tibia and for peptic ulcer disease. 

Records of a private physician show that in April 2000 X-rays 
of the left knee revealed degenerative changes.  In a 
statement in July 2004, the private physician expressed the 
opinion that chondromalacia of the left patella shown in June 
1971 was a form of arthritis and that the veteran's current 
left knee complaint was likely residuals of favoring his left 
knee and ankle for many years.  

On VA examination in October 2005, the diagnosis was left 
knee arthralgia with normal X-rays.  The examiner expressed 
the opinion that it was less likely than not that the 
veteran's left knee pain was related to the right ankle and 
foot condition.  

On VA examination in March 2006, X-rays of the left knee 
revealed osteopenia.  The diagnoses were left knee strain and 
osteoporosis.  The examiner expressed the opinion that the 
left knee condition was less likely than not that related to 
the service-connected residuals of fractures of the right 
tibia and fibula.  In an addendum in June 2008, the examiner 
stated that chondromalacia was not arthritis.   

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``chronic.'' When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis 

The service treatment records show that in February 1966 in 
Vietnam, while on a combat mission, the veteran jumped about 
4 to 5 feet from a hovering helicopter and sustained 
fractures of the right talus, the right fibular head, and the 
right tibial plateau. 

Two years later, in March 1968, the veteran complained of 
left leg pain, which was attributed to the way he shifted his 
weight from his right leg.  In June 1971, bone shavings from 
the left patella were pathologically compatible with 
chondromalacia.  

After service, a private physician expressed the opinion that 
chondromalacia of the left patella shown in June 1971 was a 
form of arthritis and that the veteran's current left knee 
complaint was likely residuals of favoring his left knee and 
ankle for many years.  

One VA examiner expressed the opinion that it was less likely 
than not that the veteran's left knee pain was related to the 
right ankle and foot condition.  And another VA examiner 
expressed the opinion that the left knee condition was less 
likely than not that related to the service-connected 
residuals of fractures of the right tibia and fibula.  In an 
addendum, the examiner stated that chondromalacia was not 
arthritis. 

On the basis of the service treatment records, the Board 
finds that the bone shavings from the left patella, which 
were pathologically compatible with chondromalacia, 
sufficient to identify chondromalacia as a disease entity, 
and the veteran's left leg complaints beginning in March 
1968, which were attributable to the way he shifted his 
weight from his right leg, sufficient to establish chronicity 
at the time, as distinguished from a merely isolated finding.  
Therefore chondromalacia of the left knee with onset during 
service is established under 38 C.F.R. § 3.303(a), (b).  With 
the grant of service connection as directly related to 
service, the Board does not reach the question of secondary 
service connection. 

New and Material Evidence Claim 

Procedural and Factual Background

In a rating decision, dated in August 1995, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back disability because the additional 
evidence was not new and material as a back disability was 
not shown during or since service.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination and the rating decision became final by 
operation of law based on the evidence then of record. 38 
U.S.C.A. § 7105(c); 38 C.F.R. §3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 1995 is summarized 
as follows:

The service treatment records contain no complaint, finding, 
history, notation, treatment, or diagnosis of a low back 
abnormality.  The records do show that in June 1965 the 
veteran complained of pain in the lower thoracic spine, and 
the pertinent finding was kypho-scoliosis.  A X-ray was 
negative.  

In February 1966 in Vietnam, while on a combat mission, the 
veteran jumped about 4 to 5 feet from a hovering helicopter 
and sustained fractures of the right talus, the right fibular 
head, and the right tibial plateau. 

On reenlistment examination in June 1970, the veteran denied 
recurrent back pain.  On retirement examination, the veteran 
gave a history of recurrent back pain.  There was no 
diagnosis of a low back disability. 

After service on VA examination in February 1973, there was 
no low back complaint.  The veteran walked without a limp in 
either the right knee or right ankle.  X-rays of the 
lumbosacral spine showed normal curvature and no evidence of 
spondylolysis or spondylolisthesis.  On VA examination in 
August 1975, the veteran complained of low back pain.  The 
impression was low back pain without functional or 
neurological impairment. 

In a rating decision in September 1975, the RO denied service 
connection for a back disability because no disability was 
shown.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.  

Service department records show that in July 1994 history 
included occasional lower back pain that had increased over a 
year. 



Current Application to Reopen

The veteran's application to reopen the claim of service 
connection for a low back disability was received at the RO 
in July 2004.

Although the prior rating decision of August 1995 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a low back disability.

Additional Evidence and Analysis

The additional evidence associated with the record subsequent 
to the rating decision of August 1995 is summarized below. 

Records of a private physician show that in January 2004 the 
veteran complained of low back pain.  X-rays revealed 
degenerative changes of the lumbar spine.  In a statement in 
July 2004, the private physician expressed the opinion that 
the veteran's current lower back complaints were likely 
residuals of favoring his left knee and ankle for many years.  

On VA examination in October 2005, the examiner expressed the 
opinion that it was less likely than not that the low back 
pain was related to the right knee or left knee condition.  

The basis for the previous denial of the claim of service 
connection for a low back disability by the RO in August 1995 
was, essentially, the lack of evidence of a current low back 
disability.

The additional evidence demonstrates that the veteran 
currently has low back pathology.  And the private physician 
expressed the opinion that the low back complaints were 
likely residuals of the veteran favoring his left knee and 
ankle for many years.  Although there is contradictory 
evidence, the additional evidence of a current low back 
disability is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a current low back disability, the absence of 
which was the basis for the previous denial of the claim, and 
raises a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a). 

Accordingly, the claim of service connection for a low back 
disability is reopened.


ORDER

Service connection for chondromalacia of the left knee is 
granted.    

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened.  To 
this extent only, the appeal is granted.  


REMAND

Although the claim of service connection for a low back 
disability is reopened, the Board determines that further 
evidentiary development is required before considering the 
merits of the claim. 

In a statement in July 2004, a private physician expressed 
the opinion that the veteran's current lower back complaints 
were likely residuals of favoring his left knee and ankle for 
many years.  

On VA examination in October 2005, X-rays revealed 
degenerative joint disease or arthritis of the lumbar spine. 
The examiner expressed the opinion that it was less likely 
than not that the low back pain was related to the right knee 
or left knee condition.

On the claim of service connection for arthritis of the hips, 
in a statement in July 2004, a private physician expressed 
the opinion that bilateral hip arthritis was most likely 
related to the favoring his left knee and right leg. 

On VA examination in October 2005, the diagnosis was right 
and left hip arthralgia with normal X-rays.  The examiner 
expressed the opinion that it was less likely than not that 
the veteran's bilateral hip pain was related to the right 
ankle and foot condition.  

Neither the private medical opinion nor the VA medical 
opinion is sufficient to allow the Board to make an informed 
decision as to the probative value of either opinion on the 
question of secondary service connection.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008). 

As the record does not contain sufficient evidence to decide 
the claims, under the duty to assist, 38 C.F.R. § 3.159, the 
claims are REMANDED for the following action:


1. Ensure VCAA compliance on the claim of 
secondary service connection. 

2. Afford the veteran a VA examination by 
an orthopedist to determine whether it is 
at least as likely as not that: 

a). Degenerative joint disease or 
arthritis of the lumbar spine by X-ray is 
the type of arthritis that is caused by 
or aggravated by the service-connected 
residuals of fractures of the right 
talus, right fibula, and right tibia 
and/or chondromalacia of the left knee.   

The record shows that the veteran, 
who was an infantryman and 
paratrooper, retired from active 
duty in 1972 after more than 20 
years of service.  After service, 
low back complaints were first 
documented in January 2004, more 
than 30 years after service, and 
X-rays revealed degenerative changes 
of the lumbar spine.  

b). Arthralgia or arthritis of the hips 
is the type of arthritis that is caused 
by or aggravated by the service-connected 
residuals of fractures of the right 
talus, right fibula, and right tibia 
and/or chondromalacia of the left knee.   

The service treatment records 
contain no complaint, finding, 
history, notation, treatment, or 
diagnosis of either a right or left 
hip abnormality. After service, 
service department records show that 
in July 1994 the veteran was 
evaluated for left foot and ankle 
swelling and weakness of about three 
years' duration.  

History included occasional lower 
back pain that had increased over a 
year and hip pain.  On VA 
examination in June 1995, there was 
right hip tenderness to palpation, 
but not left hip tenderness.  X-rays 
of the hips were negative.  The 
diagnosis was right hip bursitis.  
VA records disclose that in November 
2000 the veteran complained of left 
hip pain, which he had not had 
before a cerebrovascular accident in 
1993.  In April 2001, he complained 
of left hip pain with walking, a X-
ray of the left hip was normal.  
Records of a private physician show 
that in January 2004 the veteran 
complained of bilateral hip pain.  
X-rays revealed degenerative changes 
of the hips.  On VA examination in 
October 2005, the diagnosis was 
right and left hip arthralgia with 
normal X-rays.  

In formulating the opinion, the examiner 
is asked to consider the following: 

The term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

The term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms.

The veteran's nonservice-connected 
health problems included 
osteoporosis, venous insufficiency, 
peripheral vascular disease with an 
arterial blockage, left peroneal 
nerve palsy, and residuals of a 
cerebrovascular accident.

In the opinion, the examiner is 
asked to explain the medical 
principles and methods involved to 
the facts of the claims. 

The claims folder should be made 
available to the examiner for review. 

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


